Citation Nr: 0528101	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left eye amblyopia with strabismus.  

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the distal phalanx of the left 
third finger.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from December 1975 to 
December 1985.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision that denied 
service connection for a dental disability, but granted 
service connection and assigned initial 10 and 0 percent 
ratings, each, for left eye amblyopia with strabismus, and 
for the residuals of a fracture of the distal phalanx of the 
left third finger, respectively, effective August 30, 2002.  
The veteran filed a notice of disagreement (NOD) in July 
2003, and the RO issued a statement of the case (SOC) in 
August 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2004.  

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for left 
eye amblyopia with strabismus (left eye disability) and for 
residuals of a fracture of the distal phalanx of the third 
left finger (left third finger disability), the Board has 
characterized those issues in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the veteran's claims on appeal has been 
accomplished.  

2.  There is no current dental condition related to any 
claimed in-service dental trauma, nor is there any other 
current dental condition otherwise related to the veteran's 
military service.  

3.  Upon entry into active service, the veteran's corrected 
distant visual acuity in his right eye was reported as 20/20 
and in the left eye, 20/200.  

4.  Post service, and since the August 30, 2002, effective 
date of the grant of service connection, the veteran's 
corrected visual acuity in the right eye has been reported as 
20/20, and in the left eye as 20/400 and "count fingers."  

5.  The veteran's left hand is his non-dominant hand.  

6.  Since the August 30, 2002, effective date of the grant of 
service connection, the veteran's left third finger has 
exhibited full range of motion without pain in any of the 
joints, but he has had numbness at the tip of the finger.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental 
disability, for compensation or treatment purposes, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 1712 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 3.381, 4.149, 4.150, 
17.161 (2004).

2.  The criteria for a initial rating in excess of 10 percent 
for a left eye disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.78, 4.84a, Diagnostic Codes 6070, 
6077, 6090 (2004).  

3.  The criteria for a initial 10 percent rating for a left 
third finger disability, from August 30, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 5229 and 8515 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

Through November 2002 and August 2004 notice letters, an 
August 2003 SOC, and a December 2003 supplemental SOC (SSOC), 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claims.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2002 and August 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Further, the RO requested that the veteran submit any 
evidence in his possession that would help support his 
claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements are 
met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the May 2003 rating action on appeal.  The 
Board finds that the lack of full, pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  In 
this regard, he Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and re-adjudicated after notice 
was provided.

As indicated above, the August 2003 SOC and December 2003 
SSOC notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to his claims.  Furthermore, in the 
November 2002 and August 2004 notice letters, the RO advised 
the veteran of VA's responsibilities to notify and assist him 
in his claims.  After the notice letters, SOC, and SSOC, the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the 
veteran's claims on appeal.  The veteran's service medical 
records have been associated with the claims file.  The RO 
has obtained and associated with the claims file identified 
medical records from the VA Medical Center (VAMC) in Hampton, 
Virginia, as well as private medical records from William C. 
Holcomb, M.D., Michael F. Sharrock, D.D.S., and Ralph M. 
Powers, Jr., D.D.S.  In connection with his claims, the RO 
has arranged for the veteran to undergo medical examinations, 
the reports of which are of record.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional, existing 
evidence, pertinent to any the claims on appeal, that needs 
to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims on appeal is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the each of the claims on appeal.  

II.  Analysis

A.  Service Connection for Dental Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  Service connection 
may be granted for a dental condition of each tooth and 
periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides for various categories of 
eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The Board notes that the veteran has filed a claim for 
service connection for dental trauma.  In his Form 9, the 
veteran reported that during basic training he suffered 
dental trauma, which caused him to lose two teeth.  He did 
not identify the missing teeth but indicated  that the Navy 
had replaced them.  

A review of the service medical records indicates that both a 
December 1975 Report of Medical Examination and a Report of 
Medical History, associated with the veteran's entry into 
active service, reflect no complaints, findings, or diagnoses 
of tooth or gum problems.  

The veteran's personnel records reflect that his basic 
military training (boot camp) took place at Great Lakes Naval 
Station from December 1975 to March 1976.  Medical records 
for that period are not available.  In April 1976 the veteran 
underwent both a physical and dental examination for purposes 
of replacing those lost records.  The Report of Medical 
Examination reflects that the veteran underwent a "Type 3 
exam" "Class 1" and was found dentally qualified.  
Furthermore, the veteran's dental records appear to reflect 
missing teeth numbered #1, #32, #14, #16, and #19.  There 
were otherwise no dental defects or diseases reported or 
identified.  

A review of the veteran's dental records reflects that in May 
1978, the veteran was noted as undergoing surgical extraction 
of tooth #1 (As noted above, the tooth had been marked as 
missing on a dental chart in April 1976).  An October 1981 
notation reflects the veteran's complaint of pain of teeth #8 
and #9 (upper two incisors) and that the teeth were loose.  
It is also noted, "[History] of trauma."  A remarks section 
notes, "At intersection of #8, #9, [veteran] had 1-1.5 
recession; [veteran] admits to traumatizing gingiva due to 
overzealous use of toothbrush."  In October 1985, the 
veteran complained of tenderness in teeth #7-10 area.  The 
veteran reported no flossing or brushing in that area due to 
sensitivity.  A December 1985 notation reflects a notation 
concerning "insertion" and teeth #8 and #9, as well as 
"ZnSo4 cement."  

A separation report of medical examination reflects no 
complaints, findings, or diagnoses associated with any dental 
disability.  The veteran was noted to have undergone a "type 
2, class 1" dental examination and found qualified for 
separation.  An associated Report of Medical History reflects 
the veteran's report that he bled excessively when he had his 
wisdom teeth extracted.  There were no reports of prior 
dental trauma during basic training.  

Post-service dental records from the veteran's treating 
dentists, Ralph Powers and Michael Sharrock, dated from 
October 1989 to December 2002, do not reflect the veteran's 
reporting of any dental history, nor is there any reference 
to dental trauma or missing teeth that were replaced.  The 
records noted that the veteran was missing teeth #'s 1, 16, 
17, and 32 (wisdom teeth), and that, in particular, the 
veteran had undergone root canal, received crowns for some of 
his teeth, had tooth sensitivity and caries, and chipped off 
part of his lower front teeth.  

Initially, the Board notes that there is no indication in the 
service medical records that the veteran's wisdom teeth were 
extracted due to disease.  Thus, service connection for any 
wisdom teeth extracted is not warranted.  

Even if the Board were to accept, as credible, the veteran's 
claims that he had trauma to his teeth during basic training, 
the veteran has reported that the Navy replaced those lost 
teeth as a result of the trauma; neither the veteran nor his 
service medical/dental records identify which teeth were lost 
and/or replaced.  As any claimed lost teeth due to trauma 
have been replaced, the Board finds that there is no basis 
for granting service connection for dental trauma for 
compensation purposes.  As discussed above, replaceable 
missing teeth do not constitute a disabling condition for 
which service connection may be granted for compensation 
purposes.  Moreso here, by the veteran's own report, the 
teeth have been replaced.  The Board also notes that there is 
no medical evidence of any other service-related dental 
disability due to the loss of substance of body of the 
maxilla or mandible, or to the loss of masticatory surface to 
warrant the assignment of a compensable rating under 
Diagnostic Code 9913.  See 38 C.F.R. § 4.150.  The Board 
points out that the veteran is not service-connected nor has 
he asserted any other disability of the teeth.  

The Board also notes that a claim for service connection for 
dental disability is also considered a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).  

Even if this veteran had in-service trauma, as claimed, the 
Board finds that the veteran is not eligible for outpatient 
dental treatment under Class II(a), pertaining to veterans 
having a service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma.  
Here, as noted above, neither in-service or post service 
dental records reflect that the veteran had any dental 
condition or disability associated with any claimed in-
service trauma, nor has the veteran alluded to any evidence 
that would establish such condition or disability.  

The Board also notes that the veteran is not shown to be 
entitled to treatment under any of the other possible 
eligibility categories.  For instance, there is no 
eligibility for Class I dental care since he is not shown to 
have a service-connected compensable dental condition.  He 
also does not allege, and the evidence does not suggest, that 
he applied for dental treatment within a year of his release 
from active duty, so there is no eligibility for one-time 
Class II treatment for any service-connected noncompensable 
dental condition.  As noted above, the veteran was provided 
with a dental examination at the time of separation and no 
defects or conditions were noted at that time.  The veteran 
was also not a POW, nor did he serve during a period of war 
or engage in combat, which could provide a basis of 
entitlement under Classes II(b) and II(c).  Other eligibility 
categories set forth under 38 C.F.R. § 17.161 are also not 
for application in the instant case.  Based on the evidence 
of record, the veteran does not qualify for outpatient dental 
treatment. 

The Board does not doubt the sincerity of the veteran's 
believes that service connection for a dental disability is 
warranted.  Here, however, the veteran's claim turns on 
medical matters.  As a layperson without the appropriate 
medical training and expertise, the veteran is simply not 
competent to provide probative evidence on a medical matter, 
on the basis of his assertions, alone.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Under these circumstances, the Board must conclude that the 
criteria for award of service connection for dental 
disability, for compensation or treatment purposes, are not 
met.  See 38 C.F.R. §§ 3.381, 4.149.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the objective 
evidence simply does not support the veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 U.S.C.A. §38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B.  Initial Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

1.  Left Eye Disability

The veteran contends that surgical treatment in service of a 
pre-existing left eye disability, diagnosed as esotropia and 
amblyopia, resulted in greater disability in his left eye 
than he experienced prior to service.  In the May 2003 rating 
decision, the RO granted service connection and assigned a 10 
percent rating for left eye amblyopia with strabismus.  In 
doing so, the RO granted the veteran's claim based on 
aggravation of the pre-existing left eye amblyopia.  

The medical records amply demonstrate that the veteran had 
amblyopia prior to service.  A December 1975 Report of 
Medical Examination associated with the veteran's entry into 
active service, notes left eye amblyopia as a pre-existing 
medical condition.  At that time, the veteran's distant 
vision in his right eye was noted as 20/20 both uncorrected 
and corrected.  The left eye was noted as 20/200 uncorrected 
and corrected.  The veteran's near vision in his right eye 
was noted as 20/20 uncorrected and corrected, and in the left 
eye 20/500 both uncorrected and corrected.  

A Report of Medical Board, dated in November 1985, reflects 
that the veteran first underwent strabismus surgery in the 
left eye in 1977.  The veteran experienced some diplopia 
following the procedure, but this gradually cleared.  The 
veteran had a recurrence of the esotropia following the 
initial operation and underwent a second operation in March 
1985.  He was noted to have been made cosmetically straight 
after the procedure, but since that time had persistent 
horizontal diplopia.  At the time of the medical board, the 
veteran's best visual acuity in his left eye was noted as 
8/400.  The diagnosis was diplopia and amblyopia.  

A June 2002 eye evaluation from William Holcomb, M.D., notes 
the veteran's complaints of blurred vision during the summer, 
double vision mostly in the summer, and intermittent 
flashes/floaters in vision.  The veteran also reported that 
he wore eyeglasses.  On evaluation, the veteran's best-
corrected vision was 20/20 J1+ in the right eye, and 20/400 
in the left eye.  The diagnoses included amblyopia of 
strabismus of the left eye.  

The report of a January 2003 QTC fee-based eye examination 
reflects that the best-corrected vision in the veteran's 
right eye was 20/20-1, and "count fingers" in the left eye.  
There was a large angle exotropia and hypotropia of the left 
eye.  On slip-lamp evaluation, the veteran's conjunctivitis 
was normal in thickness, clarity, and vascular pattern; the 
cornea and lens were clear; iris was normal anatomy; and the 
macula also normal.  Goldman visual fields showed a normal 
right eye and constricted left eye.  The assessment was 
amblyopia and strabismus of the left eye.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75 
(2004).  

With regard to claims involving aggravation, a claimant is 
entitled to compensation only for additional disability over 
and above the degree of pre-existing disability.  See 38 
C.F.R. §§ 3.322a, VAOPGCPREC 4-2001.  In determining the 
effect of aggravation of visual disability, even though the 
visual impairment of only one eye is service connected, 
evaluate the vision of both eyes before and after suffering 
the aggravation, and subtract the former evaluation from the 
latter except when the bilateral vision amounts to total 
disability.  38 C.F.R. § 4.78 (2004).  

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79 (2004).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2004).  

As noted above, the medical evidence reflects that the 
veteran's corrected distant visual acuity at the time of his 
entry into active service was 20/20 in the right eye and 
20/200 in the left eye.  Under 38 C.F.R. § 4.48a, Diagnostic 
Code 6077, visual acuity in one eye of 20/200 and visual 
acuity in the other eye no worse than 20/40 warrants a 20 
percent rating.  As such, the veteran's pre-existing left eye 
disability warrants no more than a 20 percent disability 
rating.  At the time of separation from service, the 
veteran's visual acuity in his left eye was reported as 
8/400.  Post-service corrected visual acuity in the right eye 
has been reported as 20/20 and in the left eye as 20/400 and 
"count fingers."  The Board finds that the severity of the 
visual acuity in the veteran's left eye is more approximates 
blindness in one eye having only light perception as compared 
visual acuity measured at 5/200.  Thus, under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070 for blindness in one eye and 
visual acuity of no worse than 20/40 in the other eye, the 
veteran would warrant no more than a 30 percent evaluation.  

In this case, subtracting the pre-service disability rating 
(20 percent) from the post-service disability rating (30 
percent), the veteran's left eye disability warrants no more 
than a 10 percent disability rating.  See 38 C.F.R. § 4.78.  

As the Board finds that the record presents no basis for 
assignment of a rating in excess of 10 percent for a left eye 
disability at any time since the August 30, 2002, effective 
date of the grant of service connection for that disability, 
there is no basis for staged rating, pursuant to Fenderson.  
Moreover, as the medical evidence simply does not support a 
higher rating, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; 
Gilbert, 1Vet. App. at 53-56.  
 
2.  Left Third Finger

As noted above, in a May 2003 rating decision, the RO granted 
service connection and assigned a noncompensable rating for 
left third finger disability, effective August 30, 2002.  The 
disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 for limitation of motion of the index or 
long finger (non-dominant).  

Under Diagnostic Code 5229, a zero percent rating is 
assignable where there is a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees (for the major or minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2004).  A 10 percent rating is 
warranted for the major or minor hand where there is a gap of 
more than one inch (2.5 centimeters) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  Id.  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's service medical records reveal that, in 
September 1979, the veteran cut his left third finger on a 
sharpening machine, lacerating the distal tip.  A treatment 
note reflects that the nail of the finger had partially been 
removed, and that the finger was fractured.  The veteran 
subsequently complained of numbness at the tip of the finger.  
During a separation medical examination there were no 
complaints, findings, or diagnoses for a left third finger 
disability.  

The report of a September 2003 VA examination reflects the 
veteran's complaints of numbness at the tip of the left third 
finger and that during cold weather the finger was "really 
bad."  The veteran did not report any functional impairment 
or lost time from work.  He was able to accomplish all 
aspects of daily living without any problem.  The veteran was 
noted as being right handed.  On clinical evaluation, the 
veteran was able to tie his shoes, fasten buttons, and pick 
up a piece of paper and tear, with the affected hand.  He was 
able to approximate the transverse median fold of his palms 
with his fingertips on both hands.  He was also able to 
approximate the distal fifth metacarpal at the 
metacarpophalangeal joint on both hands with no problem using 
both thumbs.  Furthermore, the examiner noted that the 
veteran had full range of motion of all his fingers in both 
hands without pain in any joints.  The veteran reported that 
his left third fingertip was numb when using a sharp object 
at the tuft.  An associated left hand X-ray was normal.  The 
examiner's diagnosis was residuals of a fracture of the 
distal phalanx of the third finger of the left hand.  

In this case, since the August 30, 2002, effective date of 
the grant of service connection, the medical evidence fails 
to identify any residual musculoskeletal disability 
associated with the veteran's left third finger.  The 
evidence does not reflect a gap of more than one inch between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  As such, the 
veteran's left third finger disability does not meet even the 
criteria for a zero percent rating under Diagnostic Code 
5229.  As such, it logically follows that the criteria for 
the minimum compensable, 10 percent rating, under that 
diagnostic code likewise have not been met.  

Furthermore, even considering the possibility that the 
veteran may experience functional loss due to pain with 
repeated use of his left third finger, there simply is no 
indication that the veteran experiences pain so disabling as 
to result in a gap of more than one inch between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees, to warrant at 
least a 10 percent rating under Diagnostic Code 5229.  See 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 Vet. App. at 204-7.  

However, 38 C.F.R. § 4.14 (2004) does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  See 
Estaban v. Brown, 6 Vet. App. 259 (1994).  In this respect, 
the Board has also considered the veteran's complaint of 
numbness at the tip of his left third finger.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which 
involves the nerve affecting the middle fingers, the criteria 
provide that for mild incomplete paralysis of the median 
nerve, a 10 percent rating is appropriate for the minor hand; 
for moderate incomplete paralysis a 20 percent rating is 
assigned, and a 40 percent evaluation is assigned for severe 
incomplete paralysis.  

The medical evidence in this case clearly reflects that the 
veteran does not experience complete paralysis of the median 
nerve.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis for a particular nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  When the involvement is bilateral, the ratings 
should be combined with application of the bilateral factor.  
38 C.F.R. § 4.124a (2004).  

Considering the medical evidence in light of the criteria 
noted above, the Board finds that since the effective date of 
the grant of service connection, the veteran's left third 
finger disability more nearly approximates the criteria for a 
10 percent rating, for mild incomplete paralysis of the 
median nerve, rather than the assigned noncompensable rating.  
See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515.  Here, 
the code specifically provides a 10 percent rating for mild 
sensory loss, which the veteran has reported with regard to 
the tip of his left third finger.  Regardless of the fact 
that the sensory loss is only at the tip of the veteran's 
left third finger, a 10 percent rating is assignable.  See, 
e.g., 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2004) 
("In this case, a 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.")  

The Board also finds that the veteran's sensory loss at the 
tip of the left third finger does not warrant at least the 
next higher, 20 percent rating, for moderate incomplete 
paralysis.  As noted above, the veteran's sensory loss has 
not been identified as being moderate in degree nor does it 
result in any functional impairment of left third finger.  As 
the criteria for the next higher, 20 percent, rating have not 
been met, it logically follows that the criteria for any 
higher evaluation, i.e., a 40 percent rating likewise have 
not been met.   

For all the foregoing reasons, the Board finds that since the 
August 30, 2002, effective date of the grant of service 
connection, the veteran's left third finger disability has 
met the criteria for an initial 10 percent, but no higher, 
rating, for numbness at the tip of the finger.  See 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8515.  


ORDER

Service connection for dental disability is denied.

An initial rating in excess of 10 percent for a left eye 
disability is denied.  

An initial 10 percent rating for a left third finger 
disability, from August 30, 2002, is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


